DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities:
  On page 11, lines 14-17, “numeral 11” is used for different items.
On page 7, lines 1-19, “numeral 22” is used different items.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 32-35, 40-41, 43 and 45 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Monsees (U. S. 2014/0366898).
Regarding claims 25, Monsees disclose an inhaler 100, comprising: at least one evaporator unit 14 with at least one electric evaporator 31, 41 for evaporating liquid supplied 214, 114 to the electric evaporator; an electronic controller ( see paragraph 0096, lines 8-10) for controlling and/or regulating the at least one electric evaporator unit 14; and at least one replaceable cartridge 14, wherein the at least one replaceable cartridge has the at least one electric evaporator unit and a liquid tank 114, 214 which is connectable.
Regarding claim 26, Monsees discloses the at least one replaceable cartridge 14 forms a plurality of reservoirs 214, 114 for storing a plurality of liquids.
Regarding claim 27, Monsees discloses further comprising: an actuatable selection element for selecting a reservoir of the plurality of reservoirs 2114, 114 from which liquid is to be evaporated, see paragraph 0082, switch at 15. 
Regarding claim 32, Monsees discloses further comprising: a head in which one or more of the at least one replaceable cartridge 14 is arranged.  The housing 2 forms such a head.
Regarding claim 33, Monsees discloses further comprising: an energy store 70, wherein the energy store is arranged entirely, or in part, in the head.
Regarding claim 34, Monsees, see figure 3, discloses further comprising: a mouthpiece; and a puff tube connecting the mouthpiece to the head. Part at line 2 forms both mouthpiece and puff tube.
Regarding claim 35, Monsees discloses a length Ls of the puff tube is greater than a length Lk of the head.  The head is readable on portion below tapered section at line 2.  
Regarding claim 40, Monsees discloses further comprising: a switch 15 for setting different operating variables of the inhaler. See paragraph 0082.
Regarding claim 41, Monsees discloses the switch 15 is set up to adjust an amount of vapor to be generated per puff.
Regarding claim 43, Monsees discloses the switch 15 serves as an on-off switch for the inhaler. 
Regarding claim 45, Monsees discloses, further comprising: an actuating element for triggering a briefly increased amount of vapor and/or active ingredient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees.
Regarding claim 28, Monsees discloses the claimed invention except for the actuatable selection element is a push button, wherein the plurality of reservoirs are sequentially run through by repeated actuation of the push button.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features so as to provide for better smoking sensation.  
Regarding claim 42, Monsees discloses the claimed invention except for the switch is set up to adjust a puff resistance of the inhaler.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features so as to provide for better smoking sensation.  
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees in view of Xiang (U. S. Patent 9,018,899).
Regarding claim 44, Monsees discloses the claimed invention except for further comprising: an inductive charging interface for inductively charging the energy store.  Xiang discloses coil 11.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features as taught by Xiang so as to provide for add energy to the battery.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees in view of Baker (U. S 20180303163).
Regarding claims 29, 30, 31, Monsees discloses the indicator is set up to display a characteristic of the liquid of the plurality of liquids, wherein the characteristic is one or more of the following: flavor, active ingredient content, and vapor formation potential.  Baker discloses indicator (see paragraph 0085) It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features so as to provide for choice for type indicator.
Claims 36-39 and 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831